DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant has cancelled original claims 1-30, and 45-54 on the amendment filed 07/20/2021. Claims 31-44 are being examined in the present office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation " first horizontal position" in 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes a “first horizontal position” will be interpreted as the first corner where the first strap end is coupled on the rear face. Claims 32-37 are also rejected by virtue of dependency on claim 31.
Claim 31 recites the limitation " second horizontal position" in 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes a “second horizontal position” will be interpreted as the second corner where the second strap end is coupled on the rear face. Claims 32-37 are also rejected by virtue of dependency on claim 31.
Claim 38 recites the limitation " first horizontal position" in 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes a “first horizontal position” will be interpreted as the first corner where the first strap end is coupled on the rear face. Claims 39-44 are also rejected by virtue of dependency on claim 38.
Claim 38 recites the limitation " second horizontal position" in 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes a “second horizontal position” will be interpreted as the second corner where the second strap end is coupled on the rear face. Claims 39-44 are also rejected by virtue of dependency on claim 38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-35, 37-42, and 44, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Bucelis et al. (WO 2015150878 A1), in view of Dingler et al. (US 20160120280 A1).

	Regarding Claim 31, Bucelis et al. teaches a bag (1), comprising:
A front face (F in Modified Figure 1 below); a rear face (2), comprising: a first lower corner (4); a second lower corner (5); a first slot (11) at an upper region of the rear face (2); a second slot (12) at an upper region (8) of the rear face (2); a storage region (wherein the Bucelis et al. teaches a bag and S in Modified Figure 1 below indicates the compartment) between the front face (F in Modified Figure 1 below) and the rear face (2). (Figs. 1-3; [15])
An access mechanism (Z in Modified Figure 1 below) constructed and arranged to allow access to the storage region (S in Modified Figure 1 below). (Figs. 1-3)
A strap (13) comprising a first end (4) and a second end (5), the first end (4) of the strap (13) being coupled to the first lower corner (4) of the rear face (2)  and the second end (5) of the strap (13) being coupled to the second lower corner (5) of the rear face (2), wherein the strap passes through the first slot (11) and the second slot (12). (Figs. 1-3; [15])

	Bucelis et al. does not teach an attachment position, the attachment position being at a horizontal position on the rear face that is between a first horizontal position of the first lower corner and a second horizontal position of the second lower corner; or wherein the strap is removably coupled an attachment position of the rear face.

	Dingler et al. further teaches a bag (10) having an attachment position (39), the attachment position (39) being at a horizontal position (39) on the rear face (16) that is between a first horizontal position of the first lower corner (C1 in Modified Figure 6 below) and a second horizontal position of the second lower corner (C2 in Modified Figure 6 below); and wherein the strap (28) is removably coupled an attachment position (39) of the rear face (16). (Fig. 6; [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., and provide a strap attachment position taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap attachment location, in order to ensure that a backpack configuration is securely maintained when the user attaches the strap to the attachment mechanism.

    PNG
    media_image1.png
    593
    895
    media_image1.png
    Greyscale

 










    PNG
    media_image2.png
    689
    708
    media_image2.png
    Greyscale










	

	Regarding Claim 32, Bucelis et al. further teaches wherein the bag (1) is configured as backpack. (Fig. 3; [17]-[18])

	Regarding Claim 33, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 31 above except; wherein the strap is decoupled from the attachment position of the rear face and is configured as an over-the-shoulder bag.
	Dingler et al. further teaches wherein the strap (28) is decoupled from the attachment position (39) of the rear face (16) and is configured as an over-the-shoulder bag (as seen in Figure 3). (Figs. 3, 6; [0018], [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for decoupling a strap attachment position to form an over the shoulder bag as taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide decoupling a strap attachment position to configure the strap into an over the shoulder arrangement, in order for the user to alternatively use the bag as an over the shoulder bag when it is a more favorable configuration.

	Regarding Claim 34, Bucelis et al. further teaches a second configuration wherein an over-the-shoulder bag (1) comprises at least one of a messenger bag (wherein Bucelis et al. teaches “in such way transforming the bag 1 into the messenger bag carried on the shoulder), a purse or a satchel. (Fig. 2; [15])

	Regarding Claim 35, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 31 above except; further comprising a clip configured to removably couple the strap to the attachment position.
	Dingler et al. further teaches the bag (10) comprising a clip (42) configured to removably couple the strap (28) to the attachment position (39). (Fig. 6; [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for a clip as taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a clip for removably coupling the strap to an attachment position, in order for the user to have a secure mechanism for maintaining the configuration the user selectively chooses to carry the bag in.

	Regarding Claim 37, Bucelis et al. further teaches a bag (1) further comprising at least one cam (19, 20) coupled to the strap (13), the at least one cam (19, 20) being configured to adjust a length of the strap (13). (Figs. 1-3; [19])

	Regarding Claim 38, Bucelis et al. teaches a bag (1), comprising:
A front face (F in Modified Figure 1 below); a rear face (2), comprising: a first lower corner (4); a second lower corner (5); a first slot (11) at an upper region of the rear face (2); a second slot (12) at an upper region (8) of the rear face (2); a storage region (wherein the Bucelis et al. teaches a bag and S in Modified Figure 1 below indicates the compartment) between the front face (F in Modified Figure 1 below) and the rear face (2). (Figs. 1-3; [15])
An access mechanism (Z in Modified Figure 1 below) constructed and arranged to allow access to the storage region (S in Modified Figure 1 below). (Figs. 1-3)
A strap (13) comprising a first end (4) and a second end (5), the first end (4) of the strap (13) being coupled to the first lower corner (4) of the rear face (2)  and the second end (5) of the strap (13) being coupled to the second lower corner (5) of the rear face (2), wherein the strap passes through the first slot (11) and the second slot (12). (Figs. 1-3; [15])
And, wherein a second configuration, the strap (13) passes through the first slot (11) and the second slot (12). (Figs. 1-3; [16], [18])

	Bucelis et al. does not teach an attachment position, the attachment position being at a horizontal position on the rear face that is between a first horizontal position of the first lower corner and a second horizontal position of the second lower corner; or wherein, in a first configuration the strap is removably coupled an attachment position of the rear face.

	Dingler et al. further teaches a bag (10) having an attachment position (39), the attachment position (39) being at a horizontal position (39) on the rear face (16) that is between a first horizontal position of the first lower corner (C1 in Modified Figure 6 below) and a second horizontal position of the second lower corner (C2 in Modified Figure 6 below); and, wherein, in a first configuration (Fig. 6), wherein the strap (28) is removably coupled an attachment position (39) of the rear face (16). (Fig. 6; [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., and provide a strap attachment position and a backpack configuration as taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap attachment location, in order to ensure that a backpack configuration is securely maintained when the user attaches the strap to the attachment mechanism.

	Regarding Claim 39, Bucelis et al. further teaches wherein the first configuration (Fig. 3),  the bag (1) is configured as backpack. (Fig. 3; [17]-[18])

	Regarding Claim 40, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 38 above except; wherein the second configuration, strap is decoupled from the attachment position of the rear face and is configured as an over-the-shoulder bag.
	Wherein Bucelis et al. teaches a second configuration configured as an over the shoulder bag (1). (Fig. 1; [15])
	Dingler et al. further teaches wherein the strap (28) is decoupled from the attachment position (39) of the rear face (16) and is configured as an over-the-shoulder bag (as seen in Figure 3). (Figs. 3, 6; [0018], [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for decoupling a strap attachment position to form an over the shoulder bag as taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide decoupling a strap attachment position to configure the strap into an over the shoulder arrangement, in order for the user to alternatively use the bag as an over the shoulder bag when it is a more favorable configuration.

	Regarding Claim 41, Bucelis et al. further teaches a second configuration wherein an over-the-shoulder bag (1) comprises at least one of a messenger bag (wherein Bucelis et al. teaches “in such way transforming the bag 1 into the messenger bag carried on the shoulder), a purse or a satchel. (Fig. 2; [15])

	Regarding Claim 42, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 38 above except; further comprising a clip configured to removably couple the strap to the attachment position.
	Dingler et al. further teaches the bag (10) comprising a clip (42) configured to removably couple the strap (28) to the attachment position (39). (Fig. 6; [0025])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for a clip as taught by Dingler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a clip for removably coupling the strap to an attachment position, in order for the user to have a secure mechanism for maintaining the configuration the user selectively chooses to carry the bag in.

	Regarding Claim 44, Bucelis et al. further teaches a bag (1) further comprising at least one cam (19, 20) coupled to the strap (13), the at least one cam (19, 20) being configured to adjust a length of the strap (13). (Figs. 1-3; [19])

Claims 36, and 43, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Bucelis et al. (WO 2015150878 A1), in view of Dingler et al. (US 20160120280 A1), and further in view of Logan et al. (US 20190059563 A1).

	Regarding Claim 36, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 31 above except; wherein the length of the strap is dimensioned to interface with an airplane seat tray.
	Logan et al. further teaches a bag (200) wherein the length of the strap is dimensioned to interface with an airplane seat tray. (Wherein Logan et al. teaches “, the back of the front or backpack unit can include fold - out hooks 910 and / or straps 920 or both that will allow the unit 200 to be mounted to the back of an airplane seat , or similar surface . The hooks 910 and / or straps 920 may extend along a first axis 940.”) (Figs. 22, 25-26; [0118], [0241], [0247] – [0248])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for straps dimensioned to affix to an airplane seat tray as taught by Logan et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to take a multipurpose bag and provide for strap dimensions configured to interface with an airplane seat tray in order to facilitate a convenient luggage storage solution for a user to access the contents of their luggage during air travel.

	Regarding Claim 43, Bucelis et al., modified above, teaches all of the elements of the invention described in claim 38 above except; wherein the length of the strap is dimensioned to interface with an airplane seat tray.
	Logan et al. further teaches a bag (200) wherein the length of the strap is dimensioned to interface with an airplane seat tray. (Wherein Logan et al. teaches “, the back of the front or backpack unit can include fold - out hooks 910 and / or straps 920 or both that will allow the unit 200 to be mounted to the back of an airplane seat , or similar surface . The hooks 910 and / or straps 920 may extend along a first axis 940.”) (Figs. 22, 25-26; [0118], [0241], [0247] – [0248])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multipurpose bag as taught by Bucelis et al., modified above, and provide for straps dimensioned to affix to an airplane seat tray as taught by Logan et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to take a multipurpose bag and provide for strap dimensions configured to interface with an airplane seat tray in order to facilitate a convenient luggage storage solution for a user to access the contents of their luggage during air travel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Iijima et al. (US 6220493 B1), teaches a multi-way bag.
Linday (US 7160028 B1), teaches a convertible tote bag.
Cohen (US 4515300 A), teaches a multiple-use sports bag with a convertible strap configured to hang the bag from objects.
Chung (US D902598 S), teaches a convertible strap handbag incorporating slots.
Goolrick (US 20120111680 A1), teaches a convertible strap handbag incorporating slots.
Martz (US 6286461 B1), teaches a convertible strap handbag incorporating slots.
Woolley (US 8746523 B1), teaches a two-way convertible strap bag.
Cooper (US 5577652 A), teaches a convertible strap bag.
Kilot (US 5431317 A), teaches a convertible strap bag.
Honniger (US 294622 A), teaches a convertible strap bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN CAUDILL/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733